Title: To Thomas Jefferson from Benjamin Hawkins, 12 July 1800
From: Hawkins, Benjamin
To: Jefferson, Thomas



Creek agency 12 July 1800

I have had the pleasure to receive your favour of the 14 of march, to which I could have replied a few days sooner; but I have been in the expectation of seeing some chiefs of the neighbouring nations, from whom I could obtain the words, to compleat your vocabulary: that expectation will not soon be realized; and I now send you what I have obtained, with assurances that when I am able I will compleat it.
The Creek is obtained from the purest source, one of my assistants an interpreter, a chief of the nation, one of our greatest orators, aided by some chiefs selected for the purpose and by Mr. Barnard an assistant and interpreter. The Choctaw words were obtained by me some time past from a lad of that nation who spoke English. The Chickasaw from a Chickasaw who has resided several years among the Creeks, and had formerly acted as interpreter between the two nations.
I have been so much occupied with the affairs of this agency, that very little of my time is taken up with the political occurrencies alluded to by you. I shall never change my old friendships, nor the men of the times, of our first acquaintance, whom I esteem and venerate, for new ones. If the new are better, I am not dipleased, but for me to know this, requires proof that is not within my reach.
The communication you ask shall be sent you. The one to the war office, of necessity, was a hasty transcript from notes; but not less to be prized, as I have discribed only what I saw or believed to be true in the plainest language.
I am now in the woods like an arab chief in tents, with my stock and family around me, and at the moment I am writing I hear the language of Scotch French Spanish English Africans Creeks and Uches. and all in peace, considering themselves as forming one family, and executing my orders with pleasure. Colo. Gaither a worthy honest man, faithful in the execution of the duties enjoined on him by his command, is for the present with me.
You have heard of some of our embarrassments in this quarter upon the arrival of General Bowles among us. He had very unexpectedly  aided by some Simenolies taken the fort of St. Marks, and a large supply of Indian goods, and military stores. The officers of his C.M having, after ten months of preparation roused by the unexpected surrender of this fortress, and the disgrace attending it, in a council of war of the 12 ultimo unanimously determined that the governor of Pensacola should form an expedition for the purpose of retaking that fortress and restoring order among the Simenolies “to this effect seven vessels of war and two merchant men armed were put in readiness and on board of them were embarked the troops and stores that were thought necessary for the undertaking” This force sailed from Pensacola on the 17 ultimo and have as I am informed retaken the fort without any loss. The general and his followers have fled to Mic,co,sooke a town of the Simenolies.
I shall write you soon, and enclose a letter for my most estimable friend your neighbour pray remember me to her, to Mr. Madison and Mr. Giles. It will be a source of happiness to me to hear from you some times, while I am labouring to carry into effect the plan intrusted to my agency, and I will endeavour to repay you by details from these wilds, which will satisfy you, that the plan has unquestionably succeeded.
I am very sincerely and truly My dear Sir Your affectionate friend and obt servt.

Benjamin Hawkins

